        Case 3:19-cv-00569-VLB Document 15 Filed 08/06/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

JANETTE BAUTISTA,                     :
     petitioner,                      :
                                      :
v.                                    :       3:19-cv-00569 (VLB)
                                      :
UNITED STATES OF AMERICA,             :       August 6, 2020
     respondent.                      :

                              ORDER OF DISMISSAL

      On April 14, 2019, Petitioner filed a habeas petition under 28 U.S.C. § 2241,

requesting habeas relief pursuant to the First Step Act. [ECF No. 1]. Specifically,

Petitioner sought to be released to home confinement and have her Good Conduct

Time credits recalculated.   Id. at 1. This Court ordered the Respondent to show

cause why the Petition should not be granted.    [ECF No. 11].

      On December 18, 2019, the Respondent filed a response to the order to show

cause representing that that Petitioner had been released and transferred on an

unescorted transfer to Home Confinement.         [ECF No. 14 at 3].     Respondent

argues that the petition should be dismissed because the matter is now moot;

petitioner has does not have a statutory or constitutional entitlement to the relief

sought; and petitioner failed to exhaust her administrative remedies.    Id. at 7-12.

To date, Petitioner has not filed any objection or reply to Respondent’s response.

      Upon review, the Court finds that the Petition should be dismissed because

Petitioner has received the relief that she sought by habeas petition and the matter

is now moot. See Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 72 (2013).

Additionally, the Bureau of Prisons’ discretionary place of imprisonment

                                          1
         Case 3:19-cv-00569-VLB Document 15 Filed 08/06/20 Page 2 of 2



determination is not reviewable by this Court. See 18 U.S.C. § 3621(b); Fournier

v. Zickefoose, 620 F. Supp. 2d 313, 318 (D. Conn. 2009).    Finally, the Court agrees

that Petitioner failed to exhaust her administrative remedies required prior to filing

a petition for habeas relief. Carmona v. Bureau of Prisons, 243 F.3d 629, 634 (2d

Cir. 2001).

       Accordingly, the petition [ECF No. 1] is DISMISSED.



                                       _______/s/_______________
                                       Vanessa L. Bryant
                                       United States District Judge

       SO ORDERED this 6th day of August 2020, at Hartford, Connecticut.




                                          2
